Citation Nr: 9902140	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-41 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1951 to 
March 1953.  This matter comes to the Board of Veterans 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) June 1996 rating decision which 
denied service connection for PTSD.



REMAND

In August 1998, the Board remanded this claim to the RO for 
the scheduling of a Travel Board hearing, as requested by the 
appellant in September 1996.  A review of the record reveals 
that a Travel Board hearing was scheduled for December 10, 
1998, a notification of which was mailed to the appellants 
last known address of record on October 15, 1998.  A hand-
written notation, written on the aforementioned notification 
letter on December 10, 1998, suggests that the hearing was 
canceled, and that the appellant wanted a POA (power of 
attorney) representation.  

Pursuant to 38 C.F.R. § 20.600 (1998), an appellant will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person.  

In order to designate a recognized organization as his or her 
representative, an appellant must execute a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimants 
Representative.  38 C.F.R. § 20.602 (1998).

In view of the above, this case is REMANDED to the RO for the 
following action:

The appellant should be afforded an 
opportunity to obtain a representative 
of his choice, see 38 C.F.R. § 20.600, 
and furnished a VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimants 
Representative for proper execution 
and association with his claims folder.  
38 C.F.R. § 20.602.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Veterans Appeals (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
